Name: Council Regulation (EEC) No 1832/84 of 28 June 1984 amending Regulation (EEC) No 3508/80 extending the term of validity of the arrangements applicable to trade with Malta beyond 31 December 1980
 Type: Regulation
 Subject Matter: Europe;  distributive trades
 Date Published: nan

 No L 172/4 Official Journal of the European Communities 30. 6. 84 COUNCIL REGULATION (EEC) No 1832/84 of 28 June 1984 amending Regulation (EEC) No 3508/80 extending die term of validity of die arrangements applicable to trade with Malta beyond 31 December 1980 THE COUNCIL OF THE EUROPEAN COMMUNITIES; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 3508/80 ('), as last amended by Regulation (EEC) No 3664/83 (2), has extended the arrangements applicable to trade with Malta until 30 June 1984 ; Whereas the conditions justifying this extension still exist ; whereas the period of validity of the said Regu ­ lation should therefore be extended, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3508/80, *30 June 1984' is hereby replaced by '31 December 1984'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 June 1984. For the Council The President H. BOUCHARDEAU (') OJ No L 367, 31 . 12. 1980, p. 86. (2) OJ No L 366, 28 . 12. 1983, p. 7.